PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES


Application Number: 15/074,304
Filing Date: March 18, 2016
Appellant(s): D’Alessandro



__________________
Chris Kolefas
For Appellant


EXAMINER'S ANSWER




The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the appeal brief as filed on 11/23/20 appealing from the Office action mailed 03/23/20.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/23/20 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejections are applicable to the appealed claims:  

A.	Claims 1-6, 9-18, 21-22, 33-35, and 37-39 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Levi (previously cited as Friedman) (WO 9747235) in view of Zuhlke Kimball et al (2014/0126787 A1) and Skladnev et al (6,993,167 B1).
Regarding claims 1 and 13, Levi discloses a skin imaging apparatus and a method performed by the skin imaging apparatus (Fig. 1), comprising:
a storage device (22, 24) containing instructions; and 
a processor (14) executing the instructions to perform the following:
determining at least one attribute (color range/parameter, asymmetry, lesion parameter/area, diameter, irregularity) associated with each of a plurality of skin features (lesions) included in one or more images of skin (abs.; Fig. 4, 44; Fig. 6, 94 and 100; Fig. 7, 104; Figs. 10-12; page 11, lines 23-30; page 12, lines 1-24); 
controlling a display device to display the arranged tile/sub images of the plurality of skin features (lesions, 1-9) (Figs. 11-12; page 12, lines 12-28).
generating/sampling/finding (& clearly implied by displaying) a plurality of tile/sub/small sections of images (Figs. 11-12, 1-9), each of the plurality of tile/sub/small sections of images generated being of each of the plurality of skin features (lesions, 1-9) (Figs. 13a-13b; page 6, lines 12-14) and arranging the tile/sub/small sections of images (arranged in numbers 1-9 corresponding to lesions) (Figs. 11-12) as broadly claimed in accordance with the at least one attribute associated with each of the plurality of skin features (lesions, 1-9) as discussed above (abs.; Figs. 6 and 11-13; page 12, lines 12-28); and
Levi clearly implies generating (by virtue of displaying, since a display device can’t display any image data without first generating an image data to transmit to the display device for a display. Further note that a display device’s inherent function is to display an image data that has been either stored (such as in a memory) or generated (such as by a camera)) the plurality of tile images and subsequent displaying of the plurality of tile images, in order to provide a further support.
Levi does not seem to particularly disclose cropping at least one or more images of skin to isolate the skin feature from the other of the plurality of skin features.
However, Zuhlke Kimball et al teaches a device/method for skin analysis comprising:
generating an image of an area of interest (302) and storing at least one or more images of skin feature(s) (moles) (paras. [0017], [0029], [0036], [0046], [0051]);
generating/displaying a plurality of tile/sub/small images (Figs. 3 and 6, 302, 604), each of the plurality of tile images generated being of each of the plurality of skin features (para. [0073]); and
generating the image of an area of interest (such as a tile/region image) includes cropping the one or more images of skin to produce a smaller/tile image (such as the tile/region image) (para. [0056]).
	As an additional support, Skladnev et al teaches a system/method for examining and analyzing skin conditions comprising: 
generating an image of an area of interest (181) and storing at least one or more images of skin feature(s) (189, 191) (abs. Fig. 5);
generating/displaying a plurality of tile/sub/small images (493, Photo A and 491, Photo B), each of the plurality of tile images generated being of each of the plurality of skin features (Fig. 13; col. 24, lines 5-42); and
obtaining a shape of skin image in a histogram and then fitted to the unknown histogram for a lesion image, in order to determine an actual distinction between skin and lesion (col. 36, lines 48-67; col. 37, lines 1-11).
Therefore, it would have been considered obvious to a person of ordinary skill in the
relevant art employing the skin imaging apparatus/method as taught by Levi to
incorporate/combine Zuhlke Kimball et al and Skladnev et al’s teachings as above so that generating the tile image of each skin feature includes cropping at least one of the one or more images of skin to isolate (an inherent function of cropping like removing or cut short) the skin feature from the other of the plurality of skin features (such as Levi and/or Zuhlke Kimball et al’s skin features), thereby producing a plurality of smaller tile/region images.
Regarding claims 2 and 14, Levi discloses, wherein the at least one attribute includes at least one of a size/area, shape, color, location, pathological significance, or pathological classification (Fig. 4, 44; Fig. 6, 94 and 100; Fig. 7, 104; Figs. 10-11; page 4, lines 15-24); 
Regarding claims 3 and 15, Levi discloses performing a correction of the tile images, the correction including at least one of a color correction with respect to an overall skin color or a perspective correction (page 7, lines 23-24). 
Regarding claims 4 and 16, Levi discloses, wherein arranging includes at least one of sorting, grouping, or filtering the tile images (page 12, lines 17-19).
Regarding claims 5 and 17, Levi discloses detecting each of the plurality of skin features in the one or more images of skin (Figs. 4 and 10-12; page 11, lines 23-30; page 12, lines 1-24).
Regarding claims 6 and 18, Levi discloses processing the one or more images of skin, including performing at least one of a filtering, noise removal, or hair removal procedure (page 12, lines 17-19).
Regarding claims 9 and 21, Levi discloses, wherein arranging the tile images includes arranging the tile images in two or more hierarchical levels (former and recent versions of the tile images), each successive level including two or more sub-groups of each group of tile images of a preceding level (Figs. 11-12, page 12, lines 12-24).
Regarding claims 10 and 22, Levi discloses associating one or more of the tile images with additional information related to the one or more skin features of the one or more tile images (Fig. 11; page 12, lines 12-28).
Regarding claim 11, Levi discloses controlling the display device to display the one or more images of skin with an indication for each of a selected one or more of the skin features (lesions) (Fig. 11; page 12, lines 12-28).
Regarding claim 12, Levi discloses a non-transitory computer-readable storage medium (Fig. 1, 14) having stored thereon a computer program comprising instructions (page 8, lines 18-20; page 10, lines 8-10) for causing a skin imaging apparatus to perform the method of claims 1 and 23 (see claims 1 and 23 as discussed above).
Regarding claims 33 and 37, Skladnev et al teaches obtaining a shape of skin image in a histogram and then fitted to the unknown histogram for a lesion image, in order to determine an actual distinction between skin and lesion as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the skin imaging apparatus/method as taught by Friedman to incorporate/combine Skladnev et al’s teaching as above so as to arrange the tile images in a spiral or the histogram in order to determine an actual distinction between skin and lesion.
Regarding claims 34 and 38, Levi discloses, wherein arranging the tile images includes arranging the tile images so as to facilitate evaluation of the plurality of skin features (to enable early detection of new lesions or changes in existing skin features (lesions)) (Figs. 11-12; page 12, lines 12-24).
Regarding claims 35 and 39, Levi discloses, wherein the at least one attribute includes a change or a rate of change in the at least one attribute (change in existing lesions) (Figs. 11-12; page 12, lines 12-24; page 5, lines 1-6).

B.	Claims 7 and 19 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Levi (WO 9747235), Zuhlke Kimball et al (2014/0126787 A1), and Skladnev et al (6,993,167 B1) as applied to claims 1 and 13 above, respectively, and further in view of Grichnik (7,415,143 B2).
	Regarding claims 7 and 19, the combination of Levi, Zuhlke Kimball et al, and Skladnev et al do not seem to particularly disclose associating the tile image of a skin feature with an additional image of the skin feature, including at least one of a dermoscopy, confocal microscopy, or optical coherence tomography (OCT) image.
However, Grichnik teaches an apparatus/method for skin analysis comprising associating an image of a skin feature with an additional image of the skin feature, including at least one of a dermoscopy, confocal microscopy, and optical coherence tomography (OCT) image in order to detect such as malignant melanomia (col. 2, lines 5-29).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the skin imaging apparatus/method as taught by Levi to incorporate/combine Grichnik’s teaching as above so as to associate Friedman’s tile image of a skin feature with an additional image of the skin feature, including at least one of a dermoscopy, confocal microscopy, and optical coherence tomography (OCT) image in order to detect such as malignant melanomia.

C.	Claims 8 and 20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Levi (WO 9747235), Zuhlke Kimball et al (2014/0126787 A1), and Skladnev et al (6,993,167 B1) as applied to claims 1 and 13 above, respectively, and further in view of Ortiz et al (2009/0118600 A1).
	Regarding claims 8 and 20, the combination of Levi, Zuhlke Kimball et al, and Skladnev et al does not seem to particularly disclose:
generating a 3D model using the one or more images of skin, and
controlling the display device to display the 3D model with the indication for the at least one selected skin feature. 
However, Ortiz et al teaches apparatus/method for skin analysis comprising 
generating a 3D model using the one or more images of skin, and controlling the display device to display the 3D model with the indication for the at least one selected skin image, thereby facilitating a more natural interactive 3D viewing of the total visible skin image data (Fig. 6B, 142; paras. [0066-0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the skin imaging apparatus/method as taught by Levi to incorporate/combine Ortiz et al’s teachings as above so as to generate the 3D model using the one or more images of skin, and controlling the display device to display the 3D model with the indication for the at least Friedman’s selected skin feature in order to facilitate a more natural interactive 3D viewing of the total visible skin image data.

(2) Response to Argument
Appellant’s remarks/arguments as filed on 11/23/20 in the appeal brief have been fully considered, but they are not persuasive. 
The Appellant presents remarks/arguments contending the Examiner’s rejections of claims 1-22, 33-35, and 37-39 under (AIA ) 35 U.S.C. § 103.
	However, after careful consideration of the arguments/remarks presented, the Examiner must respectfully disagree for the reasons that follow and submit to the board that the rejections be sustained.
The Appellant presents remarks/arguments comprising: 
i)	the previously cited prior art references do not teach “generating a tile image of each of the plurality of skin features” and “arranging the tile images in accordance with the at least one attribute associated with each of the plurality of skin features” as required by claim 1; 
ii)	Zuhlke Kimball et al and Skladnev et al references do not teach “cropping an image of skin features to isolate the skin feature from the other of the plurality of skin features” as required by claim 1;
iiI)	the Appellant is respectfully requesting to the Examiner to explain Skladnev et al’s  supplemental teaching of “obtaining a shape of skin image in a histogram and then fitted to the unknown histogram for a lesion image”;
iv)	Levi does not teach dependent claims 9 and 21;
v)	the previously cited prior art references do not teach dependent claims 33 and 37;
vi)	Levi does not teach dependent claims 35 and 39; and
vii)	the previously cited prior art references do not teach dependent claims 8 and 20.
However, after careful scrutiny and reconsideration of the cited prior art reference(s), the Examiner must respectfully disagree and maintain the grounds of rejection(s) for the reasons that follow.
In response to remarks i), Levi, the primary reference, discloses a skin imaging apparatus and a method performed by the skin imaging apparatus (Fig. 1), at least comprising:
determining the at least one attribute (color range/parameter, asymmetry, lesion parameter/area, diameter, irregularity) associated with each of a plurality of skin features (lesions) included in one or more images of skin (abs.; Fig. 4, 44; Fig. 6, 94 and 100; Fig. 7, 104; Figs. 10-12; page 11, lines 23-30; page 12, lines 1-24); 
controlling a display device to display the arranged tile/sub images of the plurality of skin features (lesions, 1-9) (Figs. 11-12; page 12, lines 12-28);
generating/sampling/finding a plurality of tile/sub/small images,           
(clearly implied by displaying, because the display device inherently must generate or bring the image data into existence, such as from a buffer/memory or a cable-set device/box, in order to display the images such as the plurality of skin features) (Figs. 11-12, 1-9), each of the plurality of tile/sub/small images generated being of each of the plurality of skin features (each lesions, 1-9, represent and correspond to each of the plurality of skin features) (Figs. 13a-13b; page 6, lines 12-14), and 
arranging the tile/sub/small images (clearly arranged sequentially by numbers 1-9 corresponding to each of the lesions 1-9) (Figs. 11-12) as broadly claimed,                         in accordance with the at least one attribute associated with each of the plurality of skin features (lesions, 1-9) as discussed above (abs.; Figs. 6 and 11-13; page 12, lines 12-28).
In more words, Levi clearly implies generating the plurality of tile images
(by virtue of displaying, since the display device can’t display any image data without first generating an image data to transmit to the display device for a display, and further note that the display device’s inherent function is to display an image data that has been either stored (such as in a memory/buffer) or generated (such as by a camera or a cable-set box)), 
and subsequent displaying of the plurality of tile images, in order to provide a further support.
Moreover, as a supplemental teachings, Zuhlke Kimball et al, as a secondary/supporting reference, has been utilized to teach a device/method for skin analysis comprising:
generating an image of an area of interest (302) and storing at least one or more images of skin feature(s) (moles) (paras. [0017], [0029], [0036], [0046], [0051]); and
generating/displaying a plurality of tile/sub/small images (Figs. 3 and 6, 302, 604), each of the plurality of tile images generated being of each of the plurality of skin features (para. [0073]).
In response to remarks ii), regarding Appellant's remarks against the references individually, one cannot show nonobviousness by attacking references individually,
where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Levi, as the primary reference, at least discloses,
displaying at least one or more images of the skin feature (one or more of the lesions) from the other of the plurality of skin features (lesions 1-8) as discussed above.
Levi does not seem to particularly/explicitly disclose,
cropping at least one or more images of skin to isolate the skin feature from the other of the plurality of skin features as recited in claim 1. 
However, Zuhlke Kimball et al, as the secondary/supporting reference, has been utilized to teach the skin analysis comprising:
generating an image of an area of interest (302) and storing at least one or more images of skin feature(s) (moles) (paras. [0017], [0029], [0036], [0046], [0051]);
generating/displaying a plurality of tile/sub/small images (Figs. 3 and 6, 302, 604), each of the plurality of tile images generated being of each of the plurality of skin features (para. [0073]); and
generating the image of an area of interest (such as a tile/region image) includes cropping the one or more images of skin to produce a smaller/tile image (such as the tile/region image) (para. [0056]).
	As an additional support, Skladnev et al, as another secondary/supporting reference, which has been utilized to teach a system/method for examining and analyzing skin conditions comprising: 
generating an image of an area of interest (181) and storing at least one or more images of skin feature(s) (189, 191) (abs. Fig. 5);
generating/displaying a plurality of tile/sub/small images (493, Photo A and 491, Photo B), each of the plurality of tile images generated being of each of the plurality of skin features (Fig. 13; col. 24, lines 5-42); and
obtaining a shape of skin image in a histogram and then fitted to the unknown histogram for a lesion image, in order to determine an actual distinction between skin and lesion (col. 36, lines 48-67; col. 37, lines 1-11).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the skin imaging apparatus/method as taught by Levi to
incorporate/combine Zuhlke Kimball et al and Skladnev et al’s teachings as above so that generating the tile image of each skin feature includes cropping at least one of the one or more images of skin to isolate (an inherent function of cropping like removing or cut short) the skin feature from the other of the plurality of skin features (such as Levi and/or Zuhlke Kimball et al’s skin features), thereby determining an actual distinction between skin and lesion, and producing a plurality of smaller tile/region images.
In response to the remarks iii), Skladnev et al teaches obtaining a shape of skin image in a histogram and then fitted to the unknown histogram for a lesion image, as discussed above.
	In other words, the shape of skin image histogram can be obtained and fitted to the lesion image, wherein a watershed will be found (for a comparison) in the histogram between the skin colors and the legion colors (see Figs. 24A – 24B for the case of light and dark colors), and the pixels in the image with brightness less than the watershed or threshold value are put in one class (lesion), while those with brightness values greater than the watershed or threshold are put in another class (skin), thereby determining an actual distinction between skin and lesion (col. 36, lines 51-65).    
In response to the remarks iv), as per dependent claims 9 and 21, Levi discloses, wherein arranging the tile images includes arranging the tile images in two or more hierarchical levels (former (see Fig. 11) and recent (see Fig. 12) versions of the tile images), as broadly claimed, each successive level including two or more sub-groups (two or more sub-groups 1-9 comprising new lesions or change in existing ones) of each group of tile images of a preceding level (Figs. 11-12, page 12, lines 12-24).
In response to the remarks v), as per dependent claims 33 and 37, 
Levi discloses arranging the tile images as discussed above.
Skladnev et al teaches obtaining the shape of skin image in the histogram and then fitted to the lesion image, as discussed above.
	In other words, the shape of skin image histogram can be obtained and fitted to the lesion image, wherein a watershed will be found (for a comparison) in the histogram between the skin colors and the legion colors (see Figs. 24A – 24B for the case of light and dark colors), and the pixels in the image with brightness less than the watershed or threshold value are put in one class (lesion), while those with brightness values greater than the watershed or threshold are put in another class (skin), thereby determining an actual distinction between skin and lesion (col. 36, lines 51-65).    
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the skin imaging apparatus/method as taught by Levi to incorporate/combine Skladnev et al’s teachings as above so that arranging the tile images includes arranging the tile images in a spiral or the histogram in order to determine an actual distinction between skin and lesion.
In response to the remarks vi), as per dependent claims 35 and 39, Levi discloses, wherein the at least one attribute includes a rate of change or a change in the at least one attribute (a change in existing lesions such as would be indicated in Fig. 12 as more recent versions of the skin image and the area under study) (Figs. 11-12; page 12, lines 12-24; page 5, lines 1-6).
In response to the remarks vii), as per dependent claims 8 and 20,
Levi discloses one or more images of skin and controlling the display device to display the arranged tile/sub images of the plurality of skin features, as discussed above.
The combination of Levi, Zuhlke Kimball et al, and Skladnev et al does not seem to particularly disclose:
generating a 3D model using the one or more images of skin, and
controlling the display device to display the 3D model with the indication for the at least one selected skin feature. 
However, Ortiz et al teaches apparatus/method for skin analysis comprising 
generating a 3D model using the one or more images of skin (mapping the skin image onto a 3D model representation), and controlling the display device to display the 3D model with the indication for the at least one selected skin (subject’s skin) image data, thereby facilitating a more natural interactive 3D viewing of the total visible skin image data (Fig. 6B, 142; paras. [0066-0067]).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the skin imaging apparatus/method as taught by Levi to incorporate/combine Ortiz et al’s teachings as above so as to generate the 3D model using the one or more images of skin, and controlling the display device to display the 3D model with the indication for the at least Levi’s selected skin feature, in order to facilitate a more natural interactive 3D viewing of the total visible skin image data.
In summary, in view of all of the reasons as set forth above, the last Office action comprising rejections of claims 1-22, 33-35, and 37-39 under (AIA ) 35 U.S.C. § 103 have been deemed proper. 


(3) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


(4) Conclusion 
For the above reasons, it is believed that the rejections should be sustained. 






Respectfully submitted,

/SHAWN S AN/            Primary Examiner, Art Unit 2483                                                                                                                                                                                            


Conferees:

/JOSEPH G USTARIS/               Supervisory Patent Examiner, Art Unit 2483    

/Dave Czekaj/               Supervisory Patent Examiner, Art Unit 2487